WALLACE, Circuit Judge,
dissenting:
In Chevron U.S.A. Inc. v. National Resources Defense Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984), the Supreme Court set forth a two-step review of an agency’s construction of the statute which it administers:
First, always, is the question whether Congress has directly spoken to the precise question at issue. If the intent of Congress is clear, that is the end of the matter; for the court, as well as the agency, must give effect to the unambiguously expressed intent of Congress. If, however, the court determines Congress has not directly addressed the precise question at issue, the court does not simply impose its own construction on the statute, as would be necessary in the absence of an administrative interpretation. Rather, if the statute is silent or ambiguous with respect to the specific issue, the question for the court is whether the agency’s answer is based on a permissible construction of the statute.
Id. at 842-43, 104 S.Ct. at 2781-82 (footnotes omitted). The Court has reaffirmed the continuing vitality of both the first step under Chevron, see, e.g., Bethesda Hospital Association v. Bowen, — U.S. -, 108 S.Ct. 1255, 1258, 99 L.Ed.2d 460 (1988); INS v. Cardoza-Fonseca, 480 U.S. 421, 107 S.Ct. 1207, 1220-21, 94 L.Ed.2d 434 (1987), and the second step. See, e.g., Fall River Dyeing & Finishing Corp. v. NLRB, — U.S.-, 107 S.Ct. 2225, 2235, 96 L.Ed.2d 22 (1987) (cited in NLRB v. United Food & Commercial Workers Union, — U.S. -, 108 S.Ct. 413, 421, 98 L.Ed.2d 429 (1987), as a case in which the Court applied the second step under Chevron). When the Court interprets a statute under the first step of Chevron, its interpretation is conclusive and authoritative.
Although I believe the question is close concerning the Supreme Court’s conduct in the pre-Chevron cases of Jim McNeff, Inc. v. Todd, 461 U.S. 260, 103 S.Ct. 1753, 75 L.Ed.2d 830 (1983), and NLRB v. Local Union No. 103, International Association of Bridge, Structural & Ornamental Iron Workers, 434 U.S. 335, 98 S.Ct. 651, 54 L.Ed.2d 586 (1978), I am persuaded that the Supreme Court conclusively and authoritatively interpreted section 8(f), rather than merely deciding that the NLRB’s interpretation was permissible. Thus, as a circuit court, we are bound to follow the Court’s interpretation. Therefore, I concur in the result reached by Judge Hug and dissent from the majority opinion.